Name: Commission Regulation (EEC) No 614/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: animal product;  Europe;  cooperation policy;  tariff policy
 Date Published: nan

 No L 58/42 Official Journal of the European Communities 1.3 . 86 COMMISSION REGULATION (EEC) No 614/86 of 28 February 1986 fixing for 1986, the initial quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 1 . The initial quotas that the Portuguese Republic may apply pursuant to Article 280 of the Act of Acces ­ sion , to imports of certain pigmeat products from third countries , shall be as shown in the Annex hereto . Having regard to the Act of Accession of Spain and Portugal , 2 . For the period 1 March to 31 December 1986 , these quotas shall be reduced by one-sixth . Article 2 1 . The Portuguese authorities shall issue import authorizations so as to ensure a fair allocation of the available quantity between the applicants . 2 . Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese authorities once the goods have been effec ­ tively imported . Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricul ­ tural products subject to the system of transition by stages ('), and in particular Article 3 thereof, Whereas Article 1 (2) of Regulation (EEC) No 3797/85 provides that the initial quotas for 1986 for the prod ­ ucts listed in Annex II to the Regulation shall , as a rule , be fixed at the average of Portuguese imports in the three years preceding accession for which statistics are available ; whereas , should the effect of this cri ­ terion be the establishment of an initial quota of zero , it is laid down that the quota shall be at least 10 % of the initial quota fixed for the same product from the Com ­ munity as constituted at 31 December 1985 ; Whereas to ensure proper management of the quota , the applications for import authorizations should be subject to the lodging of a security ; Whereas Article 1 (3 ) of Regulation ( EEC) No 3797/85 provides that the minimum rate of increase of the quo ­ tas shall be fixed , in accordance with the procedure laid down in Article 3(1 ) of the said Regulation, at least in respect of each year of the second stage, taking into account in particular the patterns of trade and the state of bilateral or multilateral negotiations ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas , Article 3 The minimum rate of progressive increase of the quotas shall be 10% at the beginning of each year during the first stage . The increase shall be added to each quota and the sub ­ sequent increase shall be calculated on the basis of the total figure obtained . Article 4 1 . The Portuguese authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat , 2 . They shall transmit, not later than the 1 5th of each month , the following information on each of the prod ­ ucts in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance .(") OJ No L 367 , 31 . 12 . 1985 , p. 23 . 1.3.86 Official Journal of the European Communities No L 58/43 Articles This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX CCT heading No Description Initial quota for 1986 (tonnes) 01.03 Live swine : I A. Domestic species 18 02.01 Meat and edible offals of the animals falling within heading Nos 01.01 , 01.02 , 01.03 or 01.04, fresh, chilled or frozen : I A. Meat : III . Of swine : a) Of domestic swine 3 313 B. Offals : II . Other : c) Of domestic swine 312 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : I A. Lard and other pig fat : II . Other (than industrial ) 26